Citation Nr: 1134334	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to an effective date prior to July 17, 2003, for the grant of service connection for ichthyosis vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for ichthyosis vulgaris, effective from July 17, 2003.  

In April 2011, a hearing was held before the undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  

The Veteran filed a timely notice of disagreement (NOD) with respect to the March 2008 rating decision's assignment of a 10 percent rating for his skin disorder.  In June 2009, he indicated, through his representative, that the appeal would be resolved if he was awarded a separate 10 percent rating for scarring on each foot.  In July 2009, the RO assigned a separate rating of 10 percent for scarring of the heels of each foot.  Thus, this claim has been granted in full as the Veteran limited his request for a higher rating to 10 percent for each foot.


FINDINGS OF FACT

1.  On August 29, 2001, the Veteran sought to reopen a claim for service connection for a skin disorder.  This claim was subsequently denied by the RO in an October 2002 rating decision. 

2.  Within one year of the October 2002 rating decision, the Veteran filed a July 17, 2003, application to reopen (which he is now claiming was a NOD with the 10/02 rating decision), and provided new and material evidence.  Although the application to reopen was denied by the RO, it was ultimately granted by the Board in July 2007, and the RO later granted service connection for the Veteran's skin disorder, effective from July 17, 2003.  

CONCLUSION OF LAW

An effective date of August 29, 2001, for the grant of service connection for ichthyosis vulgaris is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(b), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the Veteran's claim is being granted.  Therefore, discussion of the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, is not warranted.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2010).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2010).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

Before addressing the merits of the issue on appeal, the Board believes that a discussion of the history of the Veteran's claim would be helpful.  In August 1966, the RO denied service connection for a skin condition, diagnosed as ichthyosis vulgaris.  The Veteran was notified of this decision and of his appellate rights by 


letter dated August 15, 1966.  He did not appeal.  See 38 C.F.R. §§ 20.200.  Therefore, the August 1966 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

On August 29, 2001, the Veteran submitted a request to reopen his claim for service connection for a skin disorder.  This claim was subsequently denied by the RO in an October 2002 rating decision.  He was notified of this decision and of his appellate rights by letter dated October 9, 2002.  He did not file a timely NOD with this decision.  See 38 C.F.R. §§ 20.201, 20.302(a).

Within one year of October 2002, the Veteran filed a July 17, 2003, application to reopen (which he is now claiming was a NOD with the 10/02 rating decision) and provided new and material evidence consisting of a report from Stephen E. Glinick, M.D.  Although the application to reopen was denied by the RO, it was ultimately granted by the Board in July 2007.  The RO later granted service connection for the Veteran's skin disorder, effective from July 17, 2003.  

Here, the Veteran submitted new and material evidence in July 2003, within one year of the October 2002 rating decision.  As such, any interim submissions before finality attached for this decision must be considered by VA as part of his original claim.  See 38 C.F.R. § 3.156(b) (2010); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for a skin disorder had been pending since VA received his claim to reopen on August 29, 2001, and that an effective date of August 29, 2001 is warranted.  

However, an effective date prior to August 29, 2001 is not in order, as the Veteran did not submit any correspondence indicating an intent to file a claim for service 

connection for a skin disorder between August 1966 and August 29, 2001.   


ORDER

An effective date of August 29, 2001, for the grant of service connection for ichthyosis vulgaris is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


